UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4225


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

RIGOBERTO TEJEDA HERNANDEZ, a/k/a Chuckie,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:06-cr-00353-RJC-7)


Submitted:    December 16, 2008            Decided:   December 22, 2008


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Scott Gsell, LAW OFFICE OF SCOTT GSELL, Charlotte, North
Carolina, for Appellant.    Amy Elizabeth Ray, Assistant United
States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Rigoberto Tejeda Hernandez pled guilty to conspiracy

to possess with intent to distribute heroin, in violation of 21

U.S.C. § 846 (2006) and was sentenced to 87 months imprisonment.

Hernandez’s    counsel         has    filed       a    brief    pursuant        to   Anders     v.

California, 386 U.S. 738 (1967), raising one issue but stating

that, in his view, there are no meritorious issues for appeal.

Although informed of his right to file a pro se supplemental

brief, Hernandez has not done so.

             Counsel questions whether the district court erred in

its   assessment          of    a     three-level            enhancement         under     U.S.

Sentencing Guidelines Manual § 3B1.1(c) (2002), for Hernandez’s

leadership role in the conspiracy.                           Our review of the record

leads us to conclude that the district court did not err in

applying the enhancement.                  In accordance with Anders, we have

reviewed     the    entire      record       in       this   case     and     have     found    no

meritorious issues for appeal.                    We therefore affirm Hernandez’s

conviction     and    sentence.             This       court       requires     that    counsel

inform    Hernandez,       in    writing,         of    his     right      to   petition       the

Supreme    Court     of   the       United    States         for    further     review.         If

Hernandez     requests         that    a     petition          be    filed,      but    counsel

believes that such a petition would be frivolous, then counsel

may   move     in     this          court     for        leave        to    withdraw       from



                                              2
representation.    Counsel’s motion must state that a copy thereof

was served on Hernandez.

            We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    3